Title: To John Adams from François D’Ivernois, 4 October 1794
From: D’Ivernois, François
To: Adams, John


				
					Monsieur
					Londres ce 4e 8bre 1794
				
				J’ai l’honneur de vous adresser ici une 4e continuation de l’historique des convulsions toujours croissantes de la malheureuse Geneve. sa lecture suffira pour vous faire comprendre combien est praticable et pressant l’établissement que j’ai proposé à l’amérique en faveur de mes malheureux compatriotes, et que je viens recommander de nouveau à votre protection & à votre appui.J’ai l’honneur d’etre avec respect / Monsieur, / Votre tres humble / & tres obéissant serviteur
				
					F d’Ivernois
				
				
			